FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


WILLIAM J. RICHARDS,                     No. 19-56205
                Plaintiff-Appellant,
                                            D.C. No.
                 v.                      5:17-cv-00497-
                                             SJO-SP
COUNTY OF SAN BERNARDINO;
MARK NOURSE; NORMAN PARENT;
TOM BRADFORD; JOHN NAVARRO;                OPINION
DANIEL GREGONIS; NORMAN
SPERBER; DOES, 1 through 20,
inclusive,
            Defendants-Appellees,

                and

SAN BERNARDINO COUNTY DISTRICT
ATTORNEY OFFICE; SAN
BERNARDINO COUNTY SHERIFFS
OFFICE; RAMOS MICHAEL; MICHAEL
RISLEY; CRAIG OGINO,
                     Defendants.

      Appeal from the United States District Court
          for the Central District of California
       S. James Otero, District Judge, Presiding

        Argued and Submitted February 7, 2022
                 Pasadena, California
2         RICHARDS V. COUNTY OF SAN BERNADINO

                        Filed June 24, 2022

    Before: Kermit V. Lipez, * Richard C. Tallman, and
             Kenneth K. Lee, Circuit Judges.

                    Opinion by Judge Tallman


                           SUMMARY **


                            Civil Rights

    The panel reversed the district court’s summary
judgment for the County of San Bernardino and County
investigator Daniel Gregonis in an action brought pursuant
to 42 U.S.C. § 1983 alleging defendants violated plaintiff’s
constitutional rights during his murder investigation and
prosecution, resulting in his erroneous conviction for the
murder of his wife, Pamela Richards.

    Plaintiff alleged that Gregonis fabricated evidence
against him by planting, on Pamela’s body, blue fibers from
a shirt that plaintiff was wearing on the night of the murder.
Plaintiff further alleged claims for municipal liability
pursuant to Monell v. Dep’t of Soc. Servs., 436 U.S. 658
(1978), against the County, arguing that the County’s
customs and policies, and the absence of better customs and
policies, resulted in the alleged constitutional violations.


    *
      The Honorable Kermit V. Lipez, United States Circuit Judge for
the First Circuit, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
         RICHARDS V. COUNTY OF SAN BERNADINO                  3

    As a preliminary matter, the panel determined that the
district court incorrectly held that plaintiff was required to
show that Gregonis had a motive to manipulate the evidence.
Plaintiff did not need to rely on motive evidence because he
supported his claim with direct evidence of fabrication.

    Viewing the facts in the light most favorable to the non-
moving party, plaintiff raised a triable issue as to whether
Gregonis deliberately planted the blue fibers under Pamela’s
fingernail. A jury could reasonably draw the inference that
the blue fibers were not under Pamela’s fingernail at the time
of the autopsy and were planted on Pamela’s body later after
the autopsy was performed. Because Gregonis was the only
person who accessed plaintiff’s shirt and Pamela’s severed
fingers before the fibers were discovered, a reasonable jury
could conclude that Gregonis was the person who planted
the blue fibers. The panel further held that the very same
rationale motivating the materiality causation standard for
claims brought under Brady v. Maryland, 373 U.S. 83
(1963), is also present in § 1983 claims for deliberate
fabrication of evidence, which implicate a plaintiff’s
fundamental right to a fair trial.

     The panel held that because the district court erred by
failing to find potential civil rights liability as to Gregonis,
its derivative ruling as to potential County liability under
Monell should also be reversed. The panel further held that
the district court erred by not addressing whether plaintiff
could show that he suffered a constitutional injury by the
County unrelated to the individual officers’ liability under
§ 1983. Plaintiff put forth at least two Monell claims that
were not premised on a theory of liability that first required
a finding of liability on the part of the individual officers:
(1) that the County’s policy of prohibiting coroner
investigators from entering a crime scene until cleared by
4        RICHARDS V. COUNTY OF SAN BERNADINO

homicide detectives resulted in the loss of exculpatory time-
of-death evidence, and (2) that the lack of any training or
policy on Brady by the Sheriff’s Department resulted in
critical exculpatory evidence being withheld by the
prosecution. The panel therefore remanded to the district
court to consider these claims against Gregonis and the
County in the first instance.

   In a concurrently filed memorandum disposition, the
panel affirmed the district court’s dismissal of plaintiff’s
remaining claims.


                        COUNSEL

Caitlin S. Weisberg (argued), Marilyn E. Bednarski, David
S. McLane, and Ben Shaw, McLane, Bednarski & Litt LLP,
Pasadena, California, for Plaintiff-Appellant.

Susan E. Coleman (argued), Burke, Williams & Sorensen,
LLP, Los Angeles, California, for Defendants-Appellees.
         RICHARDS V. COUNTY OF SAN BERNADINO                     5

                           OPINION

TALLMAN, Circuit Judge:

    In 1997, after four trials and two hung juries, Plaintiff-
Appellant William Richards was convicted of the first-
degree murder of his wife, Pamela. In 2016, the California
Supreme Court vacated Richards’s conviction, finding that
it was based on “false evidence” as characterized in
subsequently enacted legislation defining the term, Cal.
Penal Code § 1473(e)(1), and Richards has since been
exonerated of Pamela’s murder, see Memorandum Decision,
People v. Richards, No. FVI00826 (San Bernardino Super.
Ct. June 18, 2021).

    Richards now brings this 42 U.S.C. § 1983 action against
Defendants-Appellees—various sheriff’s officers and the
County of San Bernardino—alleging that Defendants
violated his constitutional rights during the 1993 murder
investigation and prosecution, resulting in his erroneous
conviction. The district court granted summary judgment
for Defendants, finding that Richards did not “carry his
burden to show that the investigating officers committed any
[federal] constitutional errors in their investigation of
Pamela’s murder.” We have jurisdiction pursuant to
28 U.S.C. § 1291, and we reverse the district court’s
judgment regarding the claims discussed herein and remand
for further proceedings solely as to them. 1



    1
      This opinion addresses only Richards’s claim against Daniel
Gregonis for deliberate fabrication of blue fiber evidence, and his
municipal liability claims against the County, which we reverse. We
affirm the district court’s rulings on the remaining claims in a
memorandum disposition filed concurrently with this opinion.
6         RICHARDS V. COUNTY OF SAN BERNADINO

                                  I

    At 11:58 p.m. on the night of August 10, 1993, the San
Bernardino Sheriff’s Department (SBSD) received a call that
a dead body had been discovered at a remote residential
location in the Mojave Desert in San Bernardino County,
California. 2 The victim, Pamela Richards, had been brutally
beaten and suffered two fatal injuries—strangulation and
blunt force trauma to the head. 3

    An SBSD deputy was first to arrive at the rural property
at approximately 12:38 a.m., where he was met by Pamela’s
husband, William Richards. Richards told the deputy he had
discovered Pamela’s body lying face-down on the ground
outside their home shortly after he returned from work.
According to Richards, Pamela was “stone cold” and likely
had been dead for hours.

    The deputy conducted a visual and physical inspection
of Pamela’s body. Pamela’s head had been crushed and
there was a large pool of blood beside her. There were
numerous bloodstains and spatter on Pamela’s body and the
surrounding area, and a bloody cinder block and
steppingstone were lying nearby. The deputy felt for a pulse
at Pamela’s neck and wrist and, after determining that


    2
      We summarize the facts on this summary judgment motion in the
light most favorable to Richards, who resisted summary judgment below.
See E.E.O.C. v. Abercrombie & Fitch Stores, Inc., 575 U.S. 768, 770
(2015).

    3
       At Pamela’s autopsy, the medical examiner determined that
Pamela had been strangled, and that after Pamela was dead or nearly
dead from the strangulation, blunt force trauma was inflicted on her
skull.
           RICHARDS V. COUNTY OF SAN BERNADINO                           7

Pamela was deceased, called for homicide investigators to
respond.

    In the early morning hours of August 11, several
homicide investigators arrived at the scene. Richards argues
that the investigators fabricated evidence against him and
otherwise performed a recklessly biased and unreliable
investigation. 4 One such investigator was Criminalist
Daniel Gregonis, who was employed in the SBSD Crime
Lab. As a criminalist, Gregonis worked with homicide
investigators to process the crime scene, to collect physical
evidence, and to package and preserve that evidence so that
it could be transported to the crime lab for further analysis.
Gregonis was also responsible for later examining the
forensic evidence at the lab.

    Richards alleges that while forensic evidence was being
examined at the crime lab, Gregonis deliberately fabricated
inculpatory evidence against him. Specifically, Richards
claims that Gregonis planted blue fibers from a cotton work
shirt that Richards was wearing on the night of the murder,
fibers which Gregonis says he found under one of Pamela’s
fingernails.


    4
        There are numerous disputes of fact amongst the parties
concerning the adequacy of the murder investigation. In this action,
Richards brought § 1983 claims arguing that a reckless investigation was
performed because investigators: failed to erect a barrier or to preserve
the scene; failed to keep a log of who came in and out of the scene; failed
to call a coroner in time to collect time-of-death information; failed to
take fingerprints at several locations, including the cement block that
appeared to be the murder weapon; failed to properly record tire marks
and shoe prints; failed to scrape Richards’s nails for trace evidence;
failed to seriously investigate other potential perpetrators; and more.
These allegations are addressed in the concurrently filed memorandum
disposition and will not be further discussed in this opinion.
8          RICHARDS V. COUNTY OF SAN BERNADINO

    At the autopsy, the medical examiner had scraped
Pamela’s fingernails in search of “any type of trace evidence,
anything that might be adhered to the nails,” and then the
examiner severed two of Pamela’s fingers for further
processing. On September 13, 1993, Gregonis checked out
of evidence Pamela’s two severed fingers for further
examination. On September 14, Gregonis checked out
Richards’s clothing, including the blue cotton work shirt that
Richards was wearing on the night of Pamela’s murder. At
that point in time, aside from Gregonis, no one else had
examined either Richards’s clothing or the severed fingers
since the time they were first logged into evidence at SBSD’s
secure property section.

    Gregonis claimed that, on September 13, he found a tuft
of blue cotton fibers wedged in a crack of a broken fingernail
on one of the severed fingers. Gregonis videorecorded his
removal of the blue fibers on September 14—the same date
that he had custody of both the severed fingers and
Richards’s clothing. The tuft of fibers was 1/2 centimeter
long and contained 15 individual fibers, grouped together.
Gregonis subsequently compared the blue fibers to a sample
from Richards’s shirt and concluded that “[t]he fibers
recovered from the broken fingernail . . . from [Pamela] are
consistent with originating from the light blue shirt . . . from
[Richards].” 5

    The blue fibers were visible to the naked eye, yet they
had not been observed by any other investigator prior to
Gregonis’s discovery. The blue fibers were not located
during the autopsy, nor were they detected by the medical
examiner during the finger-scraping, fingerprinting, or

     5
       Gregonis later discarded the sample of Richards’s shirt that he used
for comparison, in violation of SBSD protocol.
         RICHARDS V. COUNTY OF SAN BERNADINO                  9

finger-severing process in which the examiner was in close
contact with Pamela’s hands. Moreover, the fibers are
clearly visible in photographs taken from Gregonis’s
removal video, but are noticeably absent from photographs
taken of Pamela’s hands during the prior autopsy.

    On September 3, 1993, Richards was ultimately arrested
and booked for his wife’s murder. The evidence against him
was circumstantial, and three attempts to prosecute Richards
failed to result in a conviction. The first two trials ended in
a hung jury, and the third trial ended in a mistrial during jury
selection.

    Before the prosecution’s fourth and successful attempt to
convict Richards, the County retained a forensic
odontologist to present bitemark evidence on behalf of the
prosecution. This bitemark evidence was based on a
crescent-shaped bruise found on Pamela’s right hand.
During the autopsy, the medical examiner determined that
the bruise was “most certainly” not a bitemark because
“[b]asically it ha[d] none of the features of a bitemark.”
Therefore, standard bitemark procedure was not followed,
and only a single, distorted photograph of the bruise was
taken.     Nevertheless, the County’s expert forensic
odontologist used the distorted photograph along with dental
impressions of Richards’s teeth to conclude that the bruise
might be a bitemark, and that “[Richards’s] remaining lower
teeth are consistent with the bitemark.” After the trial that
included the bitemark evidence, Richards was finally
convicted in 1997 for his wife’s murder.

    In 2007, Richards brought a habeas corpus petition in
San Bernardino County Superior Court claiming that his
1997 murder conviction was based on false bitemark
evidence, and that new evidence unerringly established his
10        RICHARDS V. COUNTY OF SAN BERNADINO

innocence. 6 In support of the false evidence claim, Richards
submitted with his petition a declaration by the County’s
expert forensic odontologist recanting his earlier opinion
based, in part, on subsequently performed computer
enhancement of the bitemark photograph. Based on this
recantation and new evidence, the trial court granted
Richards’s habeas petition. The California Supreme Court,
however, overturned this decision, finding that Richards
“failed to establish that any of the evidence offered at his
1997 trial was false” and the “newly discovered evidence
does not point unerringly to innocence or reduced
culpability.” In re Richards, 289 P.3d 860, 876 (Cal. 2012)
(simplified).

    The California Legislature subsequently enacted a new
law that amended the California habeas statute to define
“false evidence” as including the “opinions of experts that
have either been repudiated by the expert who originally
provided the opinion at a hearing or trial or that have been
undermined by later scientific research or technological
advances.” Cal. Penal Code § 1473(e)(1). Richards then
brought a second habeas proceeding on the basis of this
legislative amendment to false evidence jurisprudence.
Ultimately, the California Supreme Court granted
Richards’s second habeas petition and vacated his
conviction. In re Richards, 371 P.3d 195, 211 (Cal. 2016).
After nearly twenty years in custody, Richards was released
from prison.


     6
      The new evidence Richards offered included evidence that a third-
party’s DNA was discovered on the cinder block that could have been
used to kill Pamela, that a hair from a third-party was recovered from
Pamela’s body, and that the tuft of blue fibers did not become lodged in
Pamela’s fingernail during her struggle with her killer.
         RICHARDS V. COUNTY OF SAN BERNADINO               11

    After his conviction was vacated, Richards commenced
the instant lawsuit in the Central District of California.
Richards brought claims under 42 U.S.C. § 1983 against
various sheriff’s officers and the County of San Bernardino
for constitutional violations allegedly committed during the
murder investigation and prosecution. Relevant to this
opinion, Richards brought a claim against Gregonis for
deliberate fabrication of the blue fiber evidence, and claims
for municipal liability pursuant to Monell v. Dep’t of Soc.
Servs., 436 U.S. 658 (1978), against the County, arguing that
the County’s customs and policies, and the absence of better
customs and policies, resulted in the alleged constitutional
violations that he suffered.

    The district court ultimately granted summary judgment
for all Defendants. The court found that even if it made all
inferences in favor of Richards’s version of the facts,
Richards did “not carry his burden to show that the
investigating officers committed any constitutional errors in
their investigation of Pamela’s murder.” Accordingly, the
district court also found that Richards’s “allegations against
the County fail because proving liability under Monell
requires a predicate constitutional violation by a government
official.”

   This appeal timely followed.

                             II

     “This court reviews a grant of summary judgment de
novo.” Garris v. Fed. Bureau of Investigation, 937 F.3d
1284, 1291 (9th Cir. 2019). “Viewing the evidence in the
light most favorable to the nonmoving party, we must
determine whether there are any genuine issues of material
fact and whether the district court correctly applied the
relevant substantive law.” Grand Canyon Tr. v. Provencio,
12       RICHARDS V. COUNTY OF SAN BERNADINO

26 F.4th 815, 820 (9th Cir. 2022) (simplified). We “may
affirm the district court on any ground supported in the
record.” Miranda v. City of Casa Grande, 15 F.4th 1219,
1224 (9th Cir. 2021).

                             III

    Richards alleges that Gregonis deliberately fabricated
evidence by planting blue fibers on Pamela’s body. The
district court held that Richards could not establish a claim
for deliberate fabrication because: (1) Richards was “unable
to point to facts that show that Mr. Gregonis had a motive to
deliberately manipulate the evidence”; (2) there were “far
more plausible explanations for the late discovery of the blue
fibers”; and (3) Richards had “not carried his burden of
showing that any purported planting of the blue fibers
resulted in his conviction.” We reverse and remand this
claim because there are contested issues of material fact, and
the district court did not correctly apply the relevant
substantive law.

    “[T]here is a clearly established constitutional due
process right not to be subjected to criminal charges on the
basis of false evidence that was deliberately fabricated by the
government.” Devereaux v. Abbey, 263 F.3d 1070, 1074–75
(9th Cir. 2001) (en banc). A plaintiff can prove deliberate
fabrication in two ways. “Most basically, a plaintiff can
produce direct evidence of deliberate fabrication.” Caldwell
v. City & Cnty. of S.F., 889 F.3d 1105, 1112 (9th Cir. 2018).
“Alternatively, a plaintiff can produce circumstantial
evidence related to a defendant’s motive.” Id. To prove
fabrication using circumstantial motive evidence, a plaintiff
must establish that either: (a) “[d]efendants continued their
investigation of [plaintiff] despite the fact that they knew or
should have known that he was innocent”; or
(b) “[d]efendants used investigative techniques that were so
         RICHARDS V. COUNTY OF SAN BERNADINO               13

coercive and abusive that they knew or should have known
that those techniques would yield false information.”
Devereaux, 263 F.3d at 1076.

                              A

    As a preliminary matter, the district court incorrectly
held that Richards was required to show that Gregonis had a
motive to manipulate the evidence. This conclusion
misapprehends Ninth Circuit precedent. While motive is
recognized as potentially strong circumstantial evidence in
support of a claim of fabrication, see Caldwell, 889 F.3d at
1112, motive evidence is never required, see id. at 1113
(“[R]etaliatory motive is not an element of a fabrication of
evidence claim . . . .”). Stated differently, motive is merely
one type of circumstantial evidence that may be used to
support a claim of deliberate fabrication. Id. at 1112; see
also Spencer v. Peters, 857 F.3d 789, 798–800 (9th Cir.
2017). And here, Richards need not rely on motive evidence
because he supports his claim with direct evidence of
fabrication. The district court therefore erred in concluding
Richards was required to show that “Gregonis had a motive
to deliberately manipulate the evidence.”

                              B

    The district court also granted summary judgment
because it believed that “far more plausible explanations for
the late discovery of the blue fibers” existed. But it was not
the court’s role on summary judgment to weigh the evidence.
See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249
(1986) (“[A]t the summary judgment stage the judge’s
function is not himself to weigh the evidence and determine
the truth of the matter but to determine whether there is a
genuine issue for trial.”). Instead, viewing the facts in the
light most favorable to the non-moving party, Richards has
14       RICHARDS V. COUNTY OF SAN BERNADINO

raised a triable issue as to whether Gregonis deliberately
planted the blue fibers under Pamela’s fingernail.

     First, Richards provides sufficient facts to plausibly
establish that Gregonis was in exclusive control of the
relevant evidence at the time of the alleged fabrication. Both
Pamela’s severed fingers and Richards’s blue cotton work
shirt had been checked into evidence at the SBSD’s secure
property storage unit. The fingers were logged into the
evidence unit after the autopsy, and Richards’s shirt was
logged in the morning after the murder. Aside from
Gregonis, no one else checked out either Richards’s clothing
or the severed fingers between the time that they were
initially logged and the time that Gregonis removed them for
further analysis and allegedly discovered the tuft of blue
fibers. On September 14, 1993, Gregonis videorecorded his
removal of the blue fibers—the same date on which
Gregonis had exclusive custody of both the severed fingers
and Richards’s clothing.

    Second, Richards raises a triable issue as to whether the
blue fibers were planted. The tuft of fibers was made up of
15 individual fibers, all about 1/2 of a centimeter long—the
approximate length of a 14-point-font em dash (—).
Richards’s expert stated that fibers of this size and length
would be visible to the naked eye, and even Gregonis
himself admits this to be true. Yet no one who was in close
contact with Pamela’s hands at the autopsy—including the
medical examiner who scraped Pamela’s fingernails for
trace evidence—ever saw the blue fibers.

    Further, the record contains several photographs of
Pamela’s fingers before and during the autopsy. In the
autopsy photographs, no blue fibers are visible under
Pamela’s fingernails. Yet, in photographs from Gregonis’s
removal video, the blue fibers are clearly visible. A jury
         RICHARDS V. COUNTY OF SAN BERNADINO                  15

reviewing the autopsy photographs could conclude that they
would have depicted any blue fibers under Pamela’s
fingernails if they had been present. This conclusion would
support a jury’s finding that the blue fibers were not present
under Pamela’s fingernails at the time of the autopsy.




Autopsy photographs            Removal video photographs


    Expert analysis provides further support for the false
evidence claim. See Thomas v. Newton Int’l Enters., 42 F.3d
1266, 1270 (9th Cir. 1994) (“Expert opinion evidence is
itself sufficient to create a genuine issue of disputed fact
sufficient to defeat a summary judgment motion.”).
Richards’s expert analytic forensic photographer concluded
“with a high degree of certainty” that in the autopsy
photographs “there is no visible tuft of blue fibers on the top
of the . . . fingernail in the location demonstrated in the fiber
removal video.” The expert stated that the resolution of the
camera and lens used in the autopsy photographs “were
reasonably good enough to . . . depict a tuft of blue fibers if
the fibers were present,” and that certain variable factors—
such as the difference in angle between the autopsy and
removal video photographs, the resolution of the images, the
color temperature of the light, and the direction of the light—
would not “negatively impact the autopsy images to a degree
that would obscure the mass of blue fibers if it was present
16       RICHARDS V. COUNTY OF SAN BERNADINO

at the time the photograph was taken.” Moreover, a different
expert using “Photoshop and color saturation techniques”
also concluded that “no strands of blue clothing fiber are
present under a fingernail of the decedent” in the autopsy
photographs. In fact, the second expert went so far as to say
that “[t]he forensic evidence brought forth . . . in relation to
the fiber evidence” is “consistent with forensic deception.”

    From the foregoing evidence, a jury could reasonably
draw the inference that the blue fibers were not under
Pamela’s fingernail at the time of the autopsy. A jury could
further infer that, because the fibers were not present during
the autopsy, they were later planted on Pamela’s body after
the autopsy was performed. Finally, because Gregonis was
the only person who accessed Richards’s shirt and Pamela’s
severed fingers before the fibers were discovered, a
reasonable jury could conclude that Gregonis was the person
who planted the blue fibers. See Pelenty v. City of Seal
Beach, 588 F. App’x 623, 624–25 (9th Cir. 2014)
(unpublished) (reversing summary judgment when
defendant officers had access to the source of the allegedly
planted evidence, which spontaneously appeared in crime
scene photographs).

    Even if, in the district court’s view, “more plausible
explanations” exist for the delayed discovery of the blue
fibers, at the summary judgment stage the trial court must
accept Richards’s evidence as true without making
credibility determinations or weighing the conflicting
evidence. Anderson, 477 U.S. at 249. Applying this
standard, we conclude that Richards has shown a triable
issue as to whether Gregonis deliberately fabricated the blue
fiber evidence. A jury will have to resolve it.
         RICHARDS V. COUNTY OF SAN BERNADINO               17

                              C

   As a final matter, the district court also granted summary
judgment for Gregonis because it concluded that “the bite
mark evidence, not the blue fiber evidence, was necessary to
convict Plaintiff.” We disagree.

    The district court’s holding here was based on its
conclusion that Richards could not show that the blue fiber
evidence was a factual cause of his conviction. The
traditional means of proving factual causation is the “but
for” causation test. “Under this standard, a plaintiff must
demonstrate that, but for the defendant’s unlawful conduct,
[his or her] alleged injury would not have occurred.”
Comcast Corp. v. Nat’l Ass’n of Afr. Am.-Owned Media, 140
S. Ct. 1009, 1014 (2020).

     It is true that a showing of but-for causation regarding
the blue fiber evidence cannot easily be made here. As the
district court recognized, in the first two trials the
prosecution presented significant circumstantial evidence,
including the blue fibers discovered under Pamela’s
fingernail. Despite the blue fiber evidence, however, the
first two trials resulted in a hung jury. It was not until the
third trial, where the prosecution presented false bitemark
evidence, that Richards was convicted of his wife’s murder.
Therefore, it could more readily be said that the false
bitemark evidence, and not the blue fiber evidence, was the
but-for cause of Richards’s conviction.

    But factual causation is not per se lacking when a
showing of but-for causation cannot be made. As the
Supreme Court has recognized, “alternative and less
demanding causal standards are necessary in certain
circumstances to vindicate the law’s purposes.” Paroline v.
United States, 572 U.S. 434, 452 (2014); see also Burrage v.
18        RICHARDS V. COUNTY OF SAN BERNADINO

United States, 571 U.S. 204, 214 (2014) (acknowledging
“the undoubted reality that courts have not always required
strict but-for causality, even where criminal liability is at
issue”). 7 We find a less demanding causation standard is
necessitated here.

     The constitutional right at issue in this case is the
fundamental due process right to a fair trial. See Estelle v.
Williams, 425 U.S. 501, 503 (1976) (“The right to a fair trial
is a fundamental liberty secured by the Fourteenth
Amendment.”). This is the very same constitutional right
that is implicated when the prosecution suppresses evidence
under Brady v. Maryland, 373 U.S. 83 (1963). See United
States v. Bagley, 473 U.S. 667, 678 (1985) (“[S]uppression
of evidence amounts to a constitutional violation . . . if it
deprives the defendant of a fair trial.”). We have previously
concluded that in the Brady context, a plaintiff’s due process
right to a fair trial is “not conditioned on his ability to
demonstrate that he would or even probably would prevail at
trial if the evidence were disclosed.” Osborne v. Dist. Atty’s
Off. for Third Jud. Dist., 521 F.3d 1118, 1132 (9th Cir.
2008), rev’d on other grounds by, 557 U.S. 52 (2009). This
is because under Brady and its progeny, it is the suppression

     7
       One such test is aggregate causation. Under this test, “[w]hen the
conduct of two or more actors is so related to an event that their
combined conduct, viewed as a whole, is a but-for cause of the event,
and application of the but-for rule to them individually would absolve all
of them, the conduct of each is a cause in fact of the event.” Paroline,
572 U.S. at 451 (citing W. Keeton, D. Dobbs, R. Keeton, & D. Owen,
Prosser and Keeton on Law of Torts § 41, 268 (5th ed. 1984)). “The
Restatement adopts a similar exception for multiple sufficient causal sets
. . . where a wrongdoer’s conduct, though alone insufficient to cause the
plaintiff’s harm, is, when combined with conduct by other persons, more
than sufficient to cause the harm.” Id. at 451–52 (simplified) (quoting 1
Restatement (Third) of Torts: Liability for Physical and Emotional Harm
§ 27, 380–81, cmt. f (2005)).
         RICHARDS V. COUNTY OF SAN BERNADINO                 19

of material evidence—and not the plaintiff’s ultimate
conviction—that deprives the plaintiff of their liberty
interest in a fair trial. See Poventud v. City of N.Y., 750 F.3d
121, 133 (2d Cir. 2014) (en banc) (“[P]roof of the
constitutional violation need not be at odds with [the
plaintiff’s] guilt.”). Accordingly, causation is satisfied for
Brady claims if the plaintiff can show that the suppressed
evidence was “material”—i.e., that “there is a reasonable
probability that, had the evidence been disclosed to the
defense, the result of the proceeding would have been
different.” Kyles v. Whitley, 514 U.S. 419, 433 (1995)
(quoting Bagley, 473 U.S. at 682).

    The very same rationale motivating the materiality
causation standard for Brady claims is also present in § 1983
claims for deliberate fabrication of evidence. The deliberate
fabrication of evidence implicates a plaintiff’s fundamental
right to a fair trial. See Devereaux, 263 F.3d at 1074–75;
Smalls v. Collins, 10 F.4th 117, 132 (2d Cir. 2021). And this
right is implicated whenever the state deliberately fabricates
evidence, regardless of the plaintiff’s innocence or guilt. It
would be anomalous to turn away a plaintiff who has been
injured by deliberately fabricated evidence simply because
that evidence alone was not sufficient to cause the
conviction—the right to a fair trial is impinged either way.
Accordingly, a plaintiff’s due process right to a fair trial
should not be conditioned on his ability to demonstrate that
he would or even probably would prevail at trial if the
evidence had not been deliberately fabricated. Cf. Osborne,
521 F.3d at 1132.

    Presumably based on this rationale, most other federal
circuits have applied variations of the Brady materiality
causation standard to § 1983 claims for deliberate
20         RICHARDS V. COUNTY OF SAN BERNADINO

fabrication of evidence. 8 For example, the Seventh Circuit
has held a § 1983 plaintiff need only show that allegedly
fabricated “evidence was material—that is, . . . there is a
reasonable likelihood the evidence affected the judgment of
the jury.” Patrick v. City of Chi., 974 F.3d 824, 835 (7th Cir.
2020). And a similar standard applies in the Second Circuit,
which requires a § 1983 plaintiff to show that “the false
information was likely to influence a jury’s decision.”
Smalls, 10 F.4th at 132 (quoting Garnett v. Undercover
Officer C0039, 838 F.3d 265, 280 (2d Cir. 2016)).

    Given the foregoing, we conclude that the less
demanding materiality causation standard is necessary under
these circumstances to vindicate Richards’s fundamental
right to a fair trial. See Paroline, 572 U.S. at 452. We
therefore hold that Richards can establish factual causation
if he can show a reasonable likelihood that the allegedly




     8
        See, e.g., Truman v. Orem City, 1 F.4th 1227, 1236 n.5 (10th Cir.
2021) (“To satisfy [the causation] element where . . . the plaintiff was
allegedly deprived of a fair trial, the fabricated evidence must be
material, meaning there is a reasonable likelihood that without the use of
the fabricated evidence, the defendant would not have been deprived of
a fair trial.”); Halsey v. Pfeiffer, 750 F.3d 273, 294 (3d Cir. 2014) (“[T]he
defendant has a stand-alone claim . . . if there is a reasonable likelihood
that, without the use of that [fabricated] evidence, the defendant would
not have been convicted.”); Gregory v. City of Louisville, 444 F.3d 725,
737 (6th Cir. 2006) (“It is well established that a person’s constitutional
rights are violated when evidence is knowingly fabricated and a
reasonable likelihood exists that the false evidence would have affected
the decision of the jury.”); cf. United States v. Agurs, 427 U.S. 97, 103
(1976) (stating that when a conviction is obtained by the knowing use of
false testimony it “must be set aside if there is any reasonable likelihood
that the false testimony could have affected the judgment of the jury”).
          RICHARDS V. COUNTY OF SAN BERNADINO                       21

fabricated blue fiber evidence could have affected the
judgment of the jury. 9

    The district court did not apply this standard. Instead,
the court’s causation ruling made an improper leap from its
conclusion that the false bitemark testimony was a necessary
cause of Richards’s conviction to it being the sole cause.
Because Richards has shown a triable issue as to whether
Gregonis deliberately planted the blue fibers on Pamela’s
body, see supra, Part III.B, we reverse and remand to the
district court to reassess, in light of this opinion, whether a
triable issue also exists as to causation.

                                  IV

    The district court held that Richards’s Monell claims fail
because “proving liability under Monell requires a predicate
constitutional violation by a government official.” We
disagree.

    First, because potential civil rights liability as to at least
one individual defendant (Criminalist Gregonis) was in
error, see supra, the district court’s derivative ruling as to the
County on potential Monell liability should also be reversed.

    Second, this Court has rejected the view that municipal
liability is precluded as a matter of law under § 1983 when
the individual officers are exonerated of constitutional
wrongdoing. See Fairley v. Luman, 281 F.3d 913, 917 (9th

    9
      Defendants argue that a “materiality” standard would eliminate
causation, which is a necessary element of any § 1983 claim. That is not
true. Under the materiality standard, there must be a reasonable
probability that the defendant would not have been convicted without the
wrongful fabrication of evidence. The materiality standard therefore
integrates—and does not eliminate—causation.
22       RICHARDS V. COUNTY OF SAN BERNADINO

Cir. 2002). Instead, “[i]f a plaintiff established he suffered
constitutional injury by the County, the fact that individual
officers are exonerated is immaterial to liability under
§ 1983.” Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1250
n.12 (9th Cir. 2016) (simplified). “This is true whether the
officers are exonerated on the basis of qualified immunity,
because they were merely negligent, or for other failure of
proof.” Fairley, 281 F.3d at 917 n.4. Here, Richards puts
forth at least two Monell claims that are not premised on a
theory of liability that first requires a finding of liability on
the part of the individual officers: (1) that the County’s
policy of prohibiting coroner investigators from entering a
crime scene until cleared by homicide detectives resulted in
the loss of exculpatory time-of-death evidence, and (2) that
the lack of any training or policy on Brady by SBSD resulted
in critical exculpatory evidence being withheld by the
prosecution. Irrespective of the merits of these claims, the
district court erred by not addressing whether Richards could
show that he suffered a constitutional injury by the County
unrelated to the individual officers’ liability under § 1983.

    We therefore remand to the court to consider these
claims against Gregonis and the County in the first instance.

                               V

    Having concluded that the district court erroneously
granted summary judgment for Defendant Gregonis as to the
claims involving the blue fiber evidence and the County of
San Bernardino, we REVERSE these claims, and
REMAND for further proceedings consistent with this
opinion. We AFFIRM dismissal of the remaining claims
in the corresponding memorandum disposition.

        Each party shall bear its own costs.